          Case 1:19-cr-00261-VSB Document 29 Filed 04/14/20 Page 1 of 1




                                                         U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007



                                                         April 14, 2020

BY ECF & EMAIL

Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

        Re:         United States v. Anthony Pietropinto, 19 Cr. 261 (VSB)

 Dear Judge Broderick:

         The Government writes regarding the above-captioned case. Defense counsel has
 informed the Government that the defendant intends to enter a guilty plea. In light of this
 development, and with consent of defense counsel, the Government respectfully requests that the
 Court adjourn the status conference currently scheduled for April 16, 2020, set a change of plea
 hearing for a date in late June 2020, and excluded time from calculation under the Speedy Trial
 act through the date of the plea. The requested exclusion of time will serve the interests of justice,
 as it will allow the defendant an opportunity to prepare for the plea hearing and will reduce the
 risks to the parties and the Court posed by the current COVID-19 pandemic.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney


                                                   By:                                ___________
                                                         Stephanie Lake / Nicolas Roos
                                                         Assistant United States Attorneys
                                                         (212) 637-1066 / 2421

cc: Glenn Colton, Esq. (by ECF & Email)
    Melissa Trenk, Esq. (by ECF & Email)
